Citation Nr: 0914319	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  06-32 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a 
low back disability, degenerative disc disease of the lumbo-
sacral spine at L4-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The Veteran had active military service from May 1971 to 
October 1972.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which, among other things, granted service connection and 
assigned a 10 percent initial rating for the Veteran's low 
back disability.  He is appealing for a higher initial 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In December 2007, as support for his claim, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board - also commonly referred to 
as a travel Board hearing.

The Board subsequently, in June 2008, issued a decision 
denying several other claims for service connection the 
Veteran also had appealed - for a bilateral (i.e., right and 
left) leg disorder, a left foot disorder, and a right ankle 
and/or foot disorder.  The Board remanded his remaining claim 
- for an initial rating higher than 10 percent for his low 
back disability, to the RO via the Appeals Management Center 
(AMC) for additional development and consideration.


FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by 
essentially pain-free motion in every direction with forward 
flexion between 85 and 90 degrees.

2.  Any neurological symptoms affecting the Veteran's lower 
extremities are due to his nonservice-connected Type II 
Diabetes Mellitus (i.e., diabetic peripheral neuropathy), not 
his service-connected low back disability.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 10 
percent for the Veteran's low back disability.  38 U.S.C.A. § 
1155 (West Supp. 2005); 38 C.F.R.  §§ 4.1-4.14, 4.71a, 
Diagnostic Code 5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the Veteran's increased-rating claim has been 
properly developed for appellate review.  The Board will then 
address this claim on the merits, providing relevant VA laws 
and regulations, the relevant factual background, and an 
analysis of its decision.  

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  These duties 
must be satisfied before the Board is able to adjudicate the 
Veteran's claim on the merits. 

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record:  (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a SOC or SSOC, such that the intended purpose of the 
notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of 
the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the Veteran in March 2005 and March 2006.  The March 2005 
letter informed him of the evidence required to substantiate 
his claim for service connection for a low back disability, 
since his claim initially arose in that context.  And after 
the claim for service connection was granted, from which he 
appealed the assignment of the initial 10 percent rating, the 
March 2006 letter informed him of the evidence required 
concerning this downstream issue as well as the downstream 
issue concerning the effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  See also 
Goodwin v. Peake, 22 Vet. App. 128 (2008) (indicating that in 
cases, as here, where the claim arose in another context, 
namely, the Veteran trying to establish his underlying 
entitlement to service connection, and this claim since has 
been granted and he has appealed a downstream issue such as 
the initial disability rating assigned, the underlying claim 
has been more than substantiated - it has been proven, 
thereby rendering § 5103(a) notice no longer required because 
the intended purpose of the notice has been fulfilled).

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all pertinent 
records that he and his representative identified.  He was 
also afforded two VA compensation examinations to assess the 
severity of his service-connected low back disability.  See, 
e.g., Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, 
the Board finds that no further development is needed to meet 
the requirements of the VCAA or the Court.

II.  Merits of the Claim

The Veteran's service treatment records show that he was 
diagnosed and treated for a chronic lumbar strain while on 
active duty.  He was later diagnosed with degenerative disc 
disease of the lumbar spine.  In March 2005, the Veteran 
filed a claim seeking service connection for his low back 
disability.  The RO granted his claim in January 2006, 
assigning a 10 percent disability rating for degenerative 
disc disease of the lumbar spine, effective from the date his 
claim was received by VA in March 2005.  

The Veteran appealed that decision by requesting a higher 
disability rating.  In cases such as this in which the 
Veteran has appealed the initial rating assigned after 
service connection is established, the Board must consider 
the initial rating, and, if indicated, the propriety of a 
staged rating from the initial effective date forward.  See 
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's low back disability has been rated as 10 
percent disabling under The General Rating Formula for 
Diseases and Injuries of the Spine.  Under these criteria, a 
10 percent rating is assigned where forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, the combined range of motion of the 
thoracolumbar spine is between 120 and 235 degrees, or where 
muscle spasm or guarding does not result in an abnormal gait 
or abnormal spinal contour.  38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5237.

The next higher rating of 20 percent is assigned where 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or muscle spasm or guarding is severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Id.  An even higher rating of 40 percent requires 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  Id.

The Schedule for Rating Disabilities lists normal ranges of 
motion of the thoracolumbar spine for VA purposes to be 90 
degrees of flexion, 30 degrees of extension, 30 degrees of 
lateral flexion, and 30 degrees of rotation.  See Schedule 
for Rating Disabilities effective September 26, 2003, Plate V 
(2008).

Applying these criteria to the facts of this case, the Board 
finds no basis to assign a disability rating higher than 10 
percent for the Veteran's low back disability since the 
initial grant of service connection.  In other words, there 
is simply no evidence that his thoracolumbar spine is 
manifested by flexion limited to 60 degrees; that his 
combined range of motion of the thoracolumbar spine is 
limited to 120 degrees; or that there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

The primary evidence against the Veteran's claim includes two 
VA examination reports.  The first examination, performed in 
May 2005, notes that his thoracolumbar spine demonstrated 
flexion of 90 degrees, extension of 30 degrees, lateral 
flexion of 45 degrees in both directions, and rotation of 30 
degrees in both directions, for a combined range of motion of 
270 degrees.  The second examination, performed in July 2008, 
notes that his thoracolumbar spine demonstrated flexion of 85 
degrees, extension of 20 degrees, lateral flexion of 20 
degrees in both directions, and rotation of 20 degrees in 
both directions, for a combined range of motion of 185 
degrees.

Thus, these examinations clearly show that his thoracolumbar 
spine demonstrated flexion greater than 60 degrees, with a 
combined range of motion significantly greater than 120 
degrees.  In addition, neither examination indicated that 
there had been any muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  In 
short, these findings do not support a disability rating 
higher than 10 percent.

The Board also finds that a disability rating higher than 10 
percent is not warranted based on functional loss due to 
pain, weakness, fatigability, or incoordination of the lumbar 
spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).  The Board has 
considered the Veteran's hearing testimony that his low back 
pain has gotten worse over the past year.  The Board 
emphasizes, however, that neither VA examination showed any 
significant functional loss due to pain or related factors.  
In this regard, the May 2005 VA examination noted that pain 
was only present at the end of flexion, at the end of right 
lateral flexion, and at the end of rotation on the right 
side.  Although the examiner noted that pain was additionally 
limited by pain and lack of endurance following repetitive 
use, the Veteran's motion was full and relatively pain free 
during his first attempt.  See Plate V, supra.  The July 2008 
VA examination revealed similar findings, with pain only 
present from 70 to 85 degrees of flexion during the first 
attempt, mild pain with extension on his second and third 
attempts, and a feeling of tightness with his first attempt 
at lateral flexion to the right.  All other movements were 
pain free.  In light of these findings, there is simply no 
objective evidence to support a disability rating higher than 
10 percent based on functional loss due to pain, weakness, 
fatigability, or incoordination of the lumbar spine.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59.

The Veteran has raised the argument that an increased rating 
is warranted based on neurological impairment caused by his 
service-connected low back disability.  The Board disagrees, 
since no medical evidence indicates that the Veteran's low 
back disability is manifested by neurological impairment.  
Instead the medical evidence - including VA examination 
reports dated in July 2003, December 2005, May 2005, and July 
2008 - relates all decreased sensation in the Veteran's lower 
extremities to his type II diabetes mellitus.  As such, the 
Board will not consider these neurological symptoms in rating 
his low back disability.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (VA adjudicators must be able to 
distinguish, by competent medical evidence, the extent of 
symptoms that are due to service-related causes, i.e., 
service-connected disability, from those which are not).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for an initial disability rating higher than 10 percent for 
his service-connected low back disability.  And as the 
preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal is 
denied.

The Board also finds that the schedular rating of 10 percent 
is not inadequate, such that the claim should be referred to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extraschedular evaluation. 38 C.F.R. § 3.321(b)(1).  In other 
words, there is no evidence that the Veteran's low back 
disability has caused marked interference with employment or 
has required frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  




ORDER

An initial disability rating higher than 10 percent for 
degenerative disc disease of the lumbar spine is denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


